DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34 & 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6, 097, 098) in view of Li et al. (US 5,838,072) and further in view of ITAYA et al. (US 2010/0084773).
Regarding claim 32, Ball disclose that an apparatus comprising:

a first integrated circuit die 542 coupled to the substrate 544, wherein the integrated circuit die comprises three or more wirebond pads 540 (in Fig. 6B and 316 in Fig. 4) on a surface of the die, the wirebond pads arranged linearly and disposed at disparate distances from a side of the surface of the die (Fig. 4); and
a contiguous wire bonding 546 the three or more wirebond pads 540 (Fig. 6B or 316 in Fig. 6) on the surface of the die together, the wire further bonding an outermost of the three or more wirebond pads 540 (Fig. 6B or 316 in Fig. 6) on the surface of the die to a wirebond pad 546 on the surface of the substrate 544 (Fig. 6B).
Ball fails to specify that the wirebond pad electrically coupled with power inputs of internal circuit of the die and a second integrated circuit die disposed over the surface of the first integrated circuit die without a spacer therebetween; and mold encapsulating the first and second integrated circuit dies and the wire between the first and second integrated circuit dies.
However, Li suggests that a wirebond pad electrically coupled with power inputs of internal circuit of the die (col. 4, lines 11-19).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ball with the wirebond pad electrically coupled with power inputs of internal circuit of the die as taught by Li in order to enhance reduction in electro migration (col.2, lines 37-41) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.

However, ITAYA suggests that a second integrated circuit die 1 (an identical IC die) disposed over the surface of the first integrated circuit die 1 without a spacer therebetween; and mold 7 encapsulating the first and second integrated circuit dies and the wire between the first and second integrated circuit dies (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ball & Li with a second integrated circuit die disposed over the surface of the first integrated circuit die without a spacer therebetween; and mold encapsulating the first and second integrated circuit dies and the wire between the first and second integrated circuit dies as taught by ITAYA in order to enhance complexity of semiconductor functions by stacking and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 33, Ball, Li, & ITAYA disclose that the integrated circuit die 542 coupled to the substrate comprises the integrated circuit die attached to a surface of a flip chip die coupled to the substrate (Ball, Fig. 6B).
Reclaim 34, Ball, Li, & ITAYA disclose that wire bonding any further wirebond pads on the surface of the die to wirebond pads on the surface of the substrate over the side of the surface of the die (Ball Fig. 4 and 6B in view of Li).
Regarding claim 44, Ball, Li, & ITAYA disclose that a method comprising:

wirebonding a row of three or more wirebond pads on the surface of the integrated circuit die to one another with a contiguous wire (Fig. 4): and
wirebonding a wirebond pad among the row of wirebond pads to a wirebond pad on the substrate surface (Fig. 4)
attaching a second integrated circuit die over the first integrated circuit die without a spacer therebetween; and
dispensing a mold material to encapsulate the first and second integrated circuit dies and the wire between the first and second integrated circuit dies (ITAYA, Fig. 7).
Reclaim 45, Ball, Li, & ITAYA disclose that attaching the integrated circuit die comprises bonding the integrated circuit die to a flip chip die attached to the substrate surface (Ball, Fig. 6B).
Reclaim 46, Ball, Li & ITAYA disclose that wirebonding wirebond pads on a surface of the second integrated circuit die to one another (ITAYA, Fig. 7 an identical chip or die can be stacked on).
Reclaim 47, Ball, Li & ITAYA disclose that attaching the second integrated circuit die over the first integrated circuit die comprises adhering a film 5 on a surface of the second integrated circuit die 1 to wire adjacent the surface of the first integrated circuit die (Ball in view of Fukui, Fig. 1).

Reclaim 48, Ball, Li, & ITAYA disclose that wirebonding a row of wirebond pads on the surface of the integrated circuit die to one another comprises bending and attaching a contiguous wire (Ball, Fig. 4).
Reclaim 49, Ball, Li & ITAYA disclose that wirebonding the first and second integrated circuit dies toward a same side of the substrate surface.
Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 6, 907, 098) in view of Li et al. (US 5,838,072) and further in view of ITAYA et al. (US 2010/0084773) and  Known (US 20160161992).
Regarding claim 38, Ball, Li, & ITAYA disclose that a system comprising:
an integrated circuit package, the integrated circuit package comprising:
a substrate 544, wherein the substrate comprises wirebond pads 550 on a substrate surface 544 (Fig. 6B);
a first integrated circuit die 542 coupled to the substrate surface, wherein the first integrated circuit die 542 comprises three or more wirebond pads 540 (in Fig. 6B and 316 in Fig. 4) on a surface of the first die 542, the wirebond pads arranged linearly and disposed at disparate distances from a side of the surface of the first die (Fig. 4 or 6B), the wirebond pads electrically coupled with power inputs of internal circuitry of the first die (col. 4, lines 11-19);
a contiguous wire 546 bonding the three or more wirebond pads 540 (in Fig. 6B and 316 in Fig. 4) on the surface of the first die together, the wire further bonding an outermost of the three or more wirebond pads on the surface of the first die 542 to a wirebond pad on the substrate surface 550 (Fig. 6B or 4); and

mold 7 encapsulating the first and second integrated circuit die and the wire between the first and second integrated circuit dies (ITAYA, Fig. 7).
Ball, Li & ITAYA fail to teach a display subsystem;
a wireless communication interface; and
However, Kwon suggests that a display subsystem;
a wireless communication interface (para. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ball & ITAYA with a wire bond stack chips can be used in a display subsystem; a wireless communication interface as taught by Kwon in order to enhance integration of semiconductor device with well knows method and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 39, Ball, Li, ITAYA, & Kwon disclose that wire bonding any further wirebond pads on the surface of the first die to wirebond pads on the surface of the substrate over the side of the surface of the first die (Ball in view of ITAYA).
Reclaim 40, Ball, Li, ITAYA, & Kwon disclose that wire bonding substantially all wirebond pads on the surface of the second die to wirebond pads on the surface of the substrate over the 
Reclaim 41, Ball, Li, ITAYA, & Kwon disclose that an insulative film coupling the second integrated circuit die with the wire bonding the two or more wirebond pads on the surface of the first die  (Ball in view of ITAYA).
Response to Arguments
Applicant’s arguments with respect to claim(s) s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899